Citation Nr: 1008503	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active duty from April 1953 to April 1955.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he is 
essentially so helpless as to need regular aid and attendance 
by another person.


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance of another person are met.  38 
U.S.C.A. § 1521(d),(e) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for 
SMP.  Thus, a discussion of VA's duties to notify and assist 
is not necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  Accordingly, no 
additional development is required.

SMP is payable to a veteran by reason of the need for the 
regular aid and attendance of another or based upon 
housebound status.  38 U.S.C.A. § 1521(d),(e); 38 C.F.R. § 
3.351(a)(1).

"Need for aid and attendance" means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  The claimant will be considered in need 
of regular aid and attendance if he or she: (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 
3.351(b), (c).

The following criteria are used to determine whether a 
claimant is in need of the regular aid and attendance and 
permanently bedridden: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (not to 
include the adjustment of appliances that normal persons 
would be unable to adjust without aid such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or, physical or mental incapacity 
that requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

Under this section" bedridden" will be a proper basis for 
the determination.  For the purposes of this section, 
"bedridden" will be that condition that through its essential 
character actually requires the claimant remain in bed.  The 
fact the claimant has voluntarily taken to bed, or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure, will 
not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions the veteran is unable to perform should be 
considered in conjunction with his condition as a whole.  It 
is only necessary the evidence establish the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 

Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be bed.  They must be based on the 
actual requirement for personal assistance from others.  See 
38 C.F.R. § 3.352(a).  See Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (although a veteran need not show all of the 
disabling conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance, the Court has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present").

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks SMP.  He is not blind and the evidence does 
not show that he is blind.  The criteria of 38 C.F.R. § 
3.351(c)(1) are accordingly not met.  The evidence does not 
show, and the Veteran has not asserted, that he is a resident 
in a nursing home.  The criteria of 38 C.F.R. § 3.351(c)(2) 
are accordingly not met.  Thus, the first two criteria of 38 
C.F.R. § 3.351(c) are not applicable in this case, and the 
remaining question is whether there is a factual need for aid 
and attendance.

Historically, a rating decision in March 1990 granted a 
permanent and total rating for pension purposes (nonservice-
connected pension), effective from February 1988.  At that 
time, the Veteran had one service-connected disability: mild 
hallux valgus assigned a 10 percent disability rating.  His 
then-current disability evaluations for pension purposes were 
30 percent for bronchial asthma; 30 percent for varicose 
veins; 30 percent for arterial hypertension, hypertensive 
cardiovascular disease; and, 20 percent for dorsolumbar 
paravertebral fibromyositis, with a combined evaluation for 
nonservice-connected pension purposes of 80 percent.

The Veteran's formal claim for SMP was received in June 2006.  
His claim was accompanied by an undated Medical Statement for 
Consideration of Aid & Attendance completed and signed by a 
private physician who diagnosed COPD, arterial hypertension, 
generalized osteoarthritis, hypertensive heart disease, and 
leg venous insufficiency with varicose veins.  The physician 
reported that the Veteran was elderly, and had dyspnea upon 
exertion at moderate activity with limited motion and pain.

The report of a November 2006 VA aid and attendance 
examination indicates that the Veteran, who was 75 years old, 
was examined to determine if he was housebound or in need of 
aid and attendance due to his diagnoses claimed as chronic 
obstructive pulmonary disorder (COPD), arterial hypertension, 
generalized osteoarthritis, hypertensive heart disease, and 
leg venous insufficiency and varicose veins.  The examiner 
said that the Veteran's medical records also showed a history 
of gastroesophageal reflux disease and severe degenerative 
disc disease with cord compression.  

The VA examiner indicated that the "Veteran required an 
attendant in reporting for this exam" and was "accompanied 
by a friend" who traveled with him in a van driven by the 
friend.  The Veteran was not hospitalized or permanently 
bedridden at the time of evaluation.  The VA examiner said 
that the Veteran's capacity for protecting himself from the 
hazards/dangers of daily environment "is mainly limited" 
due his leg condition, that included knee pain, peripheral 
vascular disease, and radiating low back pain.  The Veteran 
complained of daily leg, low back, and knee pain and said 
that his pulmonary condition significantly affected him.  He 
had flare-ups at least 2 to 3 times a week that required 
complete rest.  The Veteran also had easy fatigability at 
exertion due to his pulmonary condition that had a fair 
response to medication.

Further, the Veteran had episodes of dizziness 2 to 3 times a 
week, and denied bowel and bladder incontinence and did not 
use diapers, but needed to frequently change his clothing and 
underwear.  He had mild memory loss, and intermittently 
forgot conversations, known persons, and where he put things.  
He also had gotten lost when going out and had episodes of 
disorientation in which he had to ask surrounding people 
about where he was.  He had marked poor balance that affected 
his ability to ambulate, and used a single cane and a walker 
in his house and when going out.  He used a wheelchair when 
going out and when leg and or back pain was intense.  The VA 
examiner said that the Veteran was at a "[h]igh risk for 
falling" and had a history of several falls, with the last 
one less than one week earlier.  The Veteran traveled beyond 
the premises of his home for medical appointments and to 
church, taken by his pastor.  According to the VA examiner, 
the Veteran was "[p]ractically restricted to his home due to 
his medical conditions".

Additionally, the Veteran lived alone in a one story house 
and assisted himself with a positional bed, cane, and walker, 
to get out of bed that occurred with "marked difficulty".  
The Veteran said that he frequently needed a significant 
amount of time for doing it due to pain and frequently needed 
to stay in bed until someone else arrived to assist him.  He 
used a walker to get to the bathroom and was able to wash his 
face and mouth unassisted, but with difficulty, due to marked 
difficulty in remaining in standing position for even a while 
without support.  He prepared a simple breakfast for himself 
and walked a little at home using the walker.  Church sisters 
and brothers assisted him in completing tasks around the home 
and his sister cooked, cleaned, and did the laundry.

Objectively, the Veteran was alert and oriented.  His gait 
was unsteady and he had marked difficulty standing from a 
chair with pain on motion with slow and cautious walking.  He 
was able to self-feed, fasten his clothing, bath, shave, and 
toilet himself, but with marked difficulty (because it lasted 
a significant time in doing them due to pain) and needed to 
sit for taking a bath.  He had fallen down in the bathroom 
and the VA examiner again said that the Veteran was at a 
"[v]ery high risk for falling".  The VA examiner further 
commented that, "in the presence of intense pain in low 
back, [V]eteran needs assistance for getting dressed: and 
"[w]ould need constant supervision and assistance due to 
high risk for falling".  There was some limitation of knee 
motion and difficulty remaining in a standing position and in 
beginning to walk.  

The Veteran also exhibited limited motion of his cervical and 
lumbar spines. Cervical muscle spasm was noted bilaterally.  
The Veteran was able to walk without the assistance of 
another person but used a walker and was able to leave home 
or the immediate premises.  The VA examiner commented that 
the restrictions observed during the examination were 
permanent.   

The VA examiner reviewed results of radiology reports of 
studies of the Veteran's lumbar spine, knees, and chest, and 
an arterial duplex (from 2002).  Diagnoses included severe 
degenerative disc disease of the lumbar spine from L1-L2 to 
L5-S1 levels that caused narrowing of the neural foramina, 
bilaterally, and compression and/or abbution of the thecal 
sac; bilateral knee degenerative joint disease; and 
intermittent claudication.  The VA examiner commented that 
the Veteran "would definitely benefit from [a]id and 
attendance or [h]ousebound benefits", that the Veteran lived 
alone and, that at the current evaluation, the Veteran's 
"difficulty" for "moving and in performing some basic 
tasks" was noticeable.

VA medical records, dated from May 2007 to May 2008, reflect 
the Veteran's treatment for worsening bilateral peripheral 
vascular disease (in March 2008).  In May 2008, results of a 
scan to evaluate his right leg claudication with the recent 
loss of leg pulses revealed compromise in the right distal 
leg and bilateral superficial femoral artery collateral 
vessels.

On review of the evidence above, and considering the totality 
of the evidence, the Board finds the Veteran is essentially 
so helpless as to need regular aid and attendance by another 
person, as documented in the report of the VA examination in 
November 2006.  Specifically, the Veteran is shown to be 
unable cook, clean, or take care of his own laundry, although 
he was able to dress or undress himself, to keep himself 
ordinarily clean and presentable, to feed himself, and attend 
to the wants of nature albeit with difficulty but is at a 
high risk for falling.  He also has had episodes of 
disorientation in which he got loss and had to ask 
surrounding people where he was, and had mild loss of memory, 
demonstrating mental incapacity that requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  In fact, the 
November 2006 VA examiner opined that, in the presence of 
intense pain, the Veteran needed "constant supervision and 
assistance due to high risk for falling", and commented that 
the Veteran was practically "restricted to his home due to 
his medical conditions", and frequently was unable to get 
out of bed unassisted and remained on the bed until visited 
by another person.  These needs are squarely within the 
criteria for SMP.

Based on the evidence and analysis above the Board finds the 
criteria for SMP are met.  Accordingly, the claim is 
approved.  Since SMP at the aid and attendance rate is the 
greater benefit, the appeal for SMP based upon housebound 
status is rendered moot.


ORDER

Entitlement to SMP based on the need for aid and attendance 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


